DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claims 2, 13 and 20 are objected to because of the following informalities: The Examiner believes that the Applicants intent to claim “...using a wireless connection on the intraoral scanner...” instead of “...using a wireless connection on the scanner...”.  Appropriate correction is required.
DUPLICATE CLAIMS
Applicant is advised that should claims 9-10 be found allowable, claims 18-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application
Patent No. 11,076,146
(Claim 2)
2. (New) An intraoral scanner for determining 3D geometry and color of at least a part of a surface of an object in an oral cavity, the intraoral scanner comprising: - at least one high-speed camera accommodating an array of sensor elements, the high-speed camera comprising a color image sensor; - a pattern generator configured to generate a light pattern on the object in the oral cavity, wherein the light pattern is transmitted via a tip configured to be inserted into the oral cavity; - a first light source in optical communication with the pattern generator and the at least one high-speed camera, such that the first light source in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity; - a second light source in optical communication with the at least one high-speed camera, such that the second light source in combination with the at least one high- speed camera is configured to record color of the object in the oral cavity; - an optical system comprising a moveable focusing lens, the optical system in optical communication with the first light source and the second light source; - a local hardware processor configured to: selectively switch between the first light source and the second light source; process the 3D geometry and the color into partly processed data; and transmit, using a wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw data.

(Claim 3)
3. (New) The intraoral scanner according to claim 2, wherein the pattern generator includes at least one translucent and/or transparent pattern element.

(Claim 4)
4. (New) The intraoral scanner according to claim 2, wherein the pattern generator is based on a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector.

(Claim 5)
5. (New) The intraoral scanner according to claim 2, wherein the first light source is a monochromatic light source.















(Claim 6)
6. (New) The intraoral scanner according to claim 2, wherein the second light source is a white light source.

(Claim 7)
7. (New) The intraoral scanner according to claim 2, wherein the optical system is substantially achromatic.

(Claim 8)
8. (New) The intraoral scanner according to claim 2, wherein the light pattern is directed towards the object in a direction substantially parallel with the longitudinal axis of the tip, and wherein the probe light is further reflected towards the object by a single reflective mirror located in the tip.














































(Claim 9)
9. (New) The intraoral scanner according to claim 2, wherein the at least one high-speed camera records images at a frame rate of at least 500 frames per second.




(Claim 10)
10. (New) The intraoral scanner according to claim 2, wherein the at least one high-speed camera records images at a frame rate of at least 2000 frames per second.

(Claim 11)
11. (New) The intraoral scanner according to claim 2 further comprising a beam splitter in optical communication with the first light source, the pattern generator and the at least one high-speed camera.

(Claim 12)
12. (New) The intraoral scanner according to claim 11, wherein the beam splitter is in further optical communication with the second light source.























(Claim 13)
13. (New) An intraoral scanner for determining 3D geometry and color of at least a part of the surface of an object in an oral cavity, the intraoral scanner comprising: - at least one high-speed camera accommodating an array of sensor elements, the high-speed camera comprising a color image sensor; - a pattern generator configured to generate a light pattern on the object in the oral cavity, wherein the pattern generator is located in a tip configured to be inserted into the oral cavity; - a first light source in optical communication with the pattern generator and the at least one high-speed camera, such that the first light source in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity; - a second light source in optical communication with the at least one high-speed camera, such that the second light source in combination with the at least one high- speed camera is configured to record color of the object in the oral cavity; - a local hardware processor configured to: selectively switch between the first light source and the second light source; process the 3D geometry and the color into partly processed data; and transmit, using a wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw data.




(Claim 14)
14. (New) The intraoral scanner according to claim 13, wherein the pattern generator includes at least one translucent and/or transparent pattern element.

(Claim 15)
15. (New) The intraoral scanner according to claim 13, wherein the pattern generator is based on a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector.

(Claim 16)
16. (New) The intraoral scanner according to claim 13, wherein the first light source is a monochromatic light source.










(Claim 17)
17. (New) The intraoral scanner according to claim 13, wherein the second light source is a white light source.



(Claim 18)
18. (New) The intraoral scanner according to claim 2, wherein the at least one high-speed camera records images at a frame rate of at least 500 frames per second.





(Claim 19)
19. (New) The intraoral scanner according to claim 2, wherein the at least one high-speed camera records images at a frame rate of at least 2000 frames per second.

(Claim 20)
20. (New) An intraoral scanner for determining 3D geometry of at least a part of the surface of an object in an oral cavity, the intraoral scanner comprising: - at least one high-speed camera accommodating an array of sensor elements, the high-speed camera comprising an image sensor; - a pattern generator configured to generate a light pattern on the object in the oral cavity, wherein the pattern generator is located in a tip configured to be inserted into the oral cavity; - a first light source in optical communication with the pattern generator and the at least one high-speed camera, such that the first light source in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity; - a second light source in optical communication with the at least one high-speed camera, such that the second light source in combination with the at least one high-speed camera is further configured to record the 3D geometry of the object in the oral cavity; - a local hardware processor configured to: selectively switch between the first light source and the second light source, process the 3D geometry into partly processed data, transmit, using a wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw 3D data.




(Claim 21)
21. (New) The intraoral scanner according to claim 20, wherein the pattern generator includes at least one translucent and/or transparent pattern element.
(Claim 22)
22. (New) The intraoral scanner according to claim 20, wherein the pattern generator is based on a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector.

(Claim 23)
23. (New) The intraoral scanner according to claim 20, wherein the first light source is a monochromatic light source.











(Claim 24)
24. (New) The intraoral scanner according to claim 23, wherein the second light source is another monochromatic light source.
(Claim 25)
25. (New) The intraoral scanner according to claim 20 further comprising a third light source in optical communication with the at least one high-speed camera, such that the third light source in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity.

(Claim 26)
26. (New) The intraoral scanner according to claim 25, wherein the third light source is another monochromatic light source.


(Claim 27)
27. (New) The intraoral scanner according to claim 20, wherein the first light source and the second light source in combination with the at least one high-speed camera is further configured to record the color of the object in the oral cavity.

(Claim 28)
28. (New) The intraoral scanner according to claim 25, wherein the first light source, the second light source, and the third light source in combination with the at least one high-speed camera is further configured to record the color of the object in the oral cavity.

(Claim 29)
29. (New) The intraoral scanner according to claim 25, wherein the first light source, the second light source, and the third light source are all in optical communication with the pattern generator.

(Claim 30)
30. (New) The intraoral scanner according to claim 20, wherein the local hardware processor is further configured to: process the color into the partly processed data, transmit, using the wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw 3D data and raw 3D data with color.




(Claim 31)
31. (New) The intraoral scanner according to claim 25, wherein the local hardware processor is further configured to: selectively switch between the first light source, the second light source, and the third light source.

(Claim 32)
32. (New) The intraoral scanner according to claim 20, wherein the at least one high-speed camera records images at a frame rate of at least 500 frames per second.






(Claim 33)
33. (New) The intraoral scanner according to claim 20, wherein the at least one high-speed camera records images at a frame rate of at least 2000 frames per second.

(Claim 1)
1. An intraoral scanner for determining the 3D geometry and color of at least a part of the surface of an object in an oral cavity, the intraoral scanner comprising: at least one camera accommodating an array of sensor elements; a pattern generator configured to generate, using a light source, a probe light with a plurality of configurations in the form of a time-varying illumination pattern; an optical system for transmitting the probe light towards the object along an optical path thereby illuminating at least a part of the object with the time-varying illumination pattern, and for transmitting at least a part of the light returned from the object to the at least one camera to form a plurality of 2D images, wherein the 3D geometry is determined based on the plurality of 2D images and the time-varying illumination pattern; a tip configured to be inserted into the oral cavity; and a hardware processor configured to: selectively switch a color of the probe light, thereby illuminating the object with different colors at different times; record different images by the at least one camera at the different times, thereby recording images of the object with the different colors; and combine the different colors from the different images, thereby obtaining the color of the surface of the object, wherein the intraoral scanner is wireless, and wherein the at least one camera is a high-speed camera.



(Claim 2)
2. The intraoral scanner according to claim 1, wherein the pattern generator includes at least one translucent and/or transparent pattern element.
(Claim 3)
3. The intraoral scanner according to claim 1, wherein the pattern generator is based on a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector.
(Claims 4 and 5 below include the claimed limitations of Claim 5 of the Instant Application)
(Claim 4)
4. The intraoral scanner according to claim 1, wherein the different colors are provided by at least three monochromatic light sources of the light source.
(Claim 5)
5. The intraoral scanner according to claim 4, wherein the at least three monochromatic light sources are light-emitting diodes (LEDs) or a segmented LED.

(Claim 6)
6. The intraoral scanner according to claim 4, wherein the hardware processor is configured to selectively switch the color of the probe light by switching on and off the at least three monochromatic light sources.

(Claim 1 above includes the claimed limitations of Claim 6 of the Instant Application)

(Claim 7)
7. The intraoral scanner according to claim 1, wherein the optical system is substantially achromatic.

(Claim 8)
8. The intraoral scanner according to claim 1, wherein the probe light is directed towards the object in a direction substantially parallel with the longitudinal axis of the tip, and wherein the probe light is further reflected towards the object by a single reflective mirror located in the tip.
(Claim 9)
9. The intraoral scanner according to claim 1, wherein the hardware processor is further configured to locally process raw 3D data into data for the 3D geometry, such that the data for the 3D geometry is wirelessly transmitted instead of the raw 3D data, and wherein the raw 3D data is based on the plurality of 2D images.
(Claim 10)
10. The intraoral scanner according to claim 1, wherein the hardware processor is further configured to locally process raw 3D data into data for the 3D geometry, such that the data for the 3D geometry is wirelessly transmitted at a reduced data rate in comparison with transmission of raw 3D data, and wherein the raw 3D data is based on the plurality of 2D images.
(Claim 11)
11. The intraoral scanner according to claim 9, wherein the data for the 3D geometry is wirelessly transmitted to a workstation.

(Claim 12)
12. The intraoral scanner according to claim 9, wherein the hardware processor processes the raw 3D data into data for the 3D geometry in real time.
(Claim 13)
13. The intraoral scanner according to claim 1, wherein a temporal correlation measure is computed with sensor signals, in the at least one camera, recorded at different times while the plurality of configurations in the form of a time-varying illumination pattern are changed.
(Claim 14)
14. The intraoral scanner according to claim 13, wherein the temporal correlation measure is computed for each individual sensing element.
(Claim 15)
15. The intraoral scanner according to claim 13, wherein the temporal correlation measure is based on a reference signal that is based on knowledge or on calibration of the plurality of configurations of the time-varying illumination pattern.
(Claim 16 below includes the claimed limitations of Claim 9 of the Instant Application)
(Claim 16)
16. The intraoral scanner according to claim 1, wherein the high-speed camera records images at a frame rate of at least 500 frames per second or at a frame rate of at least 2000 frames per second.
(Claim 16 above includes the claimed limitations of Claim 10 of the Instant Application)


(Claim 1 above includes the claimed limitations of Claim 11 of the Instant Application)




(Claim 1 above includes the claimed limitations of Claim 12 of the Instant Application)


(Claim 17)
17. The intraoral scanner according to claim 1, wherein the intraoral scanner comprises at least two light sources, each of the light sources configured to operate with the pattern generator.
(Claim 18)
18. The intraoral scanner according to claim 17, wherein the at least two light sources are configured to operate with different wavelengths.

(Claim 19)
19. The intraoral scanner according to claim 18, wherein the intraoral oral scanner is configured such that the different wavelengths can be manually selected, whereby the 3D geometry is dependent on which light source is being manually selected.
(Claim 20)
20. The intraoral scanner according to claim 1, wherein the intraoral scanner further comprises polarization optics.


(Claim 1)
1. An intraoral scanner for determining the 3D geometry and color of at least a part of the surface of an object in an oral cavity, the intraoral scanner comprising: at least one camera accommodating an array of sensor elements; a pattern generator configured to generate, using a light source, a probe light with a plurality of configurations in the form of a time-varying illumination pattern; an optical system for transmitting the probe light towards the object
along an optical path thereby illuminating at least a part of the object with the time-varying illumination pattern, and for transmitting at least a part of the light returned from the object to the at least one camera to form a plurality of 2D images, wherein the 3D geometry is determined based on the plurality of 2D images and the time-varying illumination pattern; a tip configured to be inserted into the oral cavity; and a hardware processor configured to: selectively switch a color of the probe light, thereby illuminating the object with different colors at different times; record different images by the at least one camera at the different times, thereby recording images of the object with the different colors; and combine the different colors from the different images, thereby obtaining the color of the surface of the object, wherein the intraoral scanner is wireless, and wherein the at least one camera is a high-speed camera.

(Claim 2)
2. The intraoral scanner according to claim 1, wherein the pattern generator includes at least one translucent and/or transparent pattern element.
(Claim 3)
3. The intraoral scanner according to claim 1, wherein the pattern generator is based on a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector.
(Claims 4 and 5 below include the claimed limitations of Claim 16 of the Instant Application)
(Claim 4)
4. The intraoral scanner according to claim 1, wherein the different colors are provided by at least three monochromatic light sources of the light source.
(Claim 5)
5. The intraoral scanner according to claim 4, wherein the at least three monochromatic light sources are light-emitting diodes (LEDs) or a segmented LED.

(Claim 1 above includes the claimed limitations of Claim 17 of the Instant Application)


(Claim 16 below includes the claimed limitations of Claim 18 of the Instant Application)
(Claim 16)
16. The intraoral scanner according to claim 1, wherein the high-speed camera records images at a frame rate of at least 500 frames per second or at a frame rate of at least 2000 frames per second.
(Claim 16 above includes the claimed limitations of Claim 19 of the Instant Application)

(Claim 1)
1. An intraoral scanner for determining the 3D geometry and color of at least a part of the surface of an object in an oral cavity, the intraoral scanner comprising: at least one camera accommodating an array of sensor elements; a pattern generator configured to generate, using a light source, a probe light with a plurality of configurations in the form of a time-varying illumination pattern; an optical system for transmitting the probe light towards the object
along an optical path thereby illuminating at least a part of the object with the time-varying illumination pattern, and for transmitting at least a part of the light returned from the object to the at least one camera to form a plurality of 2D images, wherein the 3D geometry is determined based on the plurality of 2D images and the time-varying illumination pattern; a tip configured to be inserted into the oral cavity; and a hardware processor configured to: selectively switch a color of the probe light, thereby illuminating the object with different colors at different times; record different images by the at least one camera at the different times, thereby recording images of the object with the different colors; and combine the different colors from the different images, thereby obtaining the color of the surface of the object, wherein the intraoral scanner is wireless, and wherein the at least one camera is a high-speed camera.



(Claim 2)
2. The intraoral scanner according to claim 1, wherein the pattern generator includes at least one translucent and/or transparent pattern element.
(Claim 3)
3. The intraoral scanner according to claim 1, wherein the pattern generator is based on a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector.
(Claims 4 and 5 below include the claimed limitations of Claim 23 of the Instant Application)
(Claim 4)
4. The intraoral scanner according to claim 1, wherein the different colors are provided by at least three monochromatic light sources of the light source.
(Claim 5)
5. The intraoral scanner according to claim 4, wherein the at least three monochromatic light sources are light-emitting diodes (LEDs) or a segmented LED.

(Claims 4 and 5 above include the claimed limitations of Claim 24 of the Instant Application)
(Claims 1, 4 and 5 above include the claimed limitations of Claim 25 of the Instant Application)


(Claims 4 and 5 above include the claimed limitations of Claim 26 of the Instant Application)


(Claims 1, 4 and 5 above include the claimed limitations of Claim 27 of the Instant Application)


(Claims 1, 4 and 5 above include the claimed limitations of Claim 28 of the Instant Application)


(Claims 1, 4 and 5 above include the claimed limitations of Claim 29 of the Instant Application)


(Claim 1 above includes the claimed limitations of Claim 30 of the Instant Application)



(Claim 1 above includes the claimed limitations of Claim 31 of the Instant Application)



(Claim 16 below includes the claimed limitations of Claim 32 of the Instant Application)
(Claim 16)
16. The intraoral scanner according to claim 1, wherein the high-speed camera records images at a frame rate of at least 500 frames per second or at a frame rate of at least 2000 frames per second.
(Claim 16 above includes the claimed limitations of Claim 33 of the Instant Application)


Claims 2-5, 7-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8 and 16 of U.S. Patent No. 11,076,146, and further in view of Quadling et al. US Pub. No. 2007/0146726, and further in view of Overbeck et al. US Pub. No. 2003/0035107, and further in view of Konno et al. US Pub. No. 2006/0251408. 
Re claim 2, the conflicting claims are not patentably distinct from each other because every limitation of claim 2 of the Instant Application is found in claim 1 of the Patent No. 11,076,146, except the following limitation: “a color image sensor; a moveable focusing lens, the optical system in optical communication with the first light source and the second light source; selectively switch between the first light source and the second light source; process the 3D geometry and the color into partly processed data; and transmit the partly processed data to a non-local data processor to avoid transmission of raw data.”
However, the reference of Quadling explicitly teaches “a moveable focusing lens, the optical system in optical communication with the first light source and the second light source” (see ¶ 33 for a moveable focusing lens (i.e. the optical relay system may include focusing lenses as described in paragraph 10), the optical system (i.e. the intra-oral digitizer also includes an imaging optical system as described in paragraph 8) in optical communication with the first light source (i.e. the laser digitizer 100 includes a laser light source 101 as shown in fig. 1 paragraph 34) and the second light source (i.e. a second light source (LED, incandescent bulb, laser, or other) as described in paragraph 81). Also, see figs. 1-3, 7-8 paragraphs 41-43, 58); “process the 3D geometry into partly processed data” (see ¶s 35, 44 for process the 3D geometry into partly processed data (i.e. the intra-oral digitizer 100 generates a 3D image of an object 108 such as a dental item.). Also, see paragraphs 66, 85); “and transmit the partly processed data to a non-local data processor to avoid transmission of raw data” (see ¶ 43 for transmit the partly processed data to a non-local data processor to avoid transmission of raw data (i.e. the electrical circuit also may gather electronic data received from the imaging sensor 111, the electrical circuit also may perform additional processing and communication with an external processor 119 via a cable or wireless or some other communications link as described in fig. 4 paragraph 44). Also, see fig. 7 paragraphs 66, 85)
Therefore, taking the combined teachings of Patent No. 11,076,146 and Quadling as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (focusing lens) into the system of Patent No. 11,076,146  at the time the invention was made as taught by Quadling.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Quadling for the benefit of having an imaging optics system 120 that may include an imaging lens 110 and an image sensor 111 and the second optics relay 109 and a prism or fold mirror 106, wherein the imaging lens 110 is configured to focus the light reflected from the object 108 towards the image sensor 111, wherein based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 in order to improve efficiency when focusing the light reflected from the object 108 towards the image sensor 111, so generating an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 (see ¶ 58)
On the other hand, the reference of Overbeck explicitly teaches “a color image sensor and the color” (see ¶s 94-95 for a color image sensor and the color (i.e. image sensor 56 takes three color measurements of a tooth as shown in fig. 11 paragraph 96). Also, see figs. 13-14 paragraphs 107-108)
Therefore, taking the combined teachings of Patent No. 11,076,146 and Overbeck as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (color image sensor) into the system of Patent No. 11,076,146 at the time the invention was made as taught by Overbeck.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Overbeck for the benefit of having an image sensor 56 that takes three color measurements of a tooth, wherein each measurement comprises nine frames of data, which are subsequently stored in a processor 20 and combined to form a single measurement, or "image" of the tooth, wherein those frames represent two transmissions of X bandwidths of light L through filter 60a two transmissions of Y bandwidths of light L through filter 60b two transmissions of Z bandwidths of light L through filter 60c, two transmissions of X' bandwidths of light L through filter 60d, and a single dark current information frame when the opaque element 60e is positioned over the image sensor 56, wherein this duplication of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image in order to improve efficiency when duplicating of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image (see fig. 11 ¶ 96)
On the other hand, the reference of Konno explicitly teaches “selectively switch between the first light source and the second light source” (see figs. 1, 6, 16 ¶s 192, 237-238 for selectively switch between the first light source and the second light source (i.e. thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5 as described in figs. 4-5 paragraph 239, furthermore, the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5) as described in figs. 4-5 paragraph 241, moreover, it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed as described in figs. 4-5 paragraph 243, additionally, when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 as described in figs. 4-5 paragraph 244. Thus, selectively switching between the first to sixth LEDs 6a to 6f as shown in figs. 4-5). Also, see paragraphs 240, 242)
Therefore, taking the combined teachings of Patent No. 11,076,146 and Konno as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (selectively switching) into the system of Patent No. 11,076,146 at the time the invention was made as taught by Konno.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Konno for the benefit of having a camera control I/F 12 that transmits instruction inputs from the operating switch 14 to the CPU 18 and which issues commands or the like related to controlling the light emission of the first to sixth LEDs 6a to 6f according to the instructions from the CPU 18 and performs control related to the image pickup operation of the photography device 1, wherein an LED driver 13 that performs control related to a light emission operation such as light emission start timing and light emission end timing of the first to sixth LEDs 6a to 6f on the basis of an instruction from the camera control I/F 12, wherein thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5, wherein the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5), wherein it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed, wherein when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 in order to ease the processing time when selectively switching between the first to sixth LEDs 6a to 6f (see figs. 4-5 ¶s 192, 239, 241, 243-244)
Re claim 3, the conflicting claims are not patentably distinct from each other because claim 3 of the Instant Application is recited in claim 2 of the Patent No. 11,076,146.
Re claim 4, the conflicting claims are not patentably distinct from each other because claim 4 of the Instant Application is recited in claim 3 of the Patent No. 11,076,146.
Re claim 5, the conflicting claims are not patentably distinct from each other because claim 5 of the Instant Application is recited in claims 4 and 5 of the Patent No. 11,076,146.
Re claim 7, the conflicting claims are not patentably distinct from each other because claim 7 of the Instant Application is recited in claim 7 of the Patent No. 11,076,146.
Re claim 8, the conflicting claims are not patentably distinct from each other because claim 8 of the Instant Application is recited in claim 8 of the Patent No. 11,076,146.
Re claim 9, the conflicting claims are not patentably distinct from each other because claim 9 of the Instant Application is recited in claim 16 of the Patent No. 11,076,146.
Re claim 10, the conflicting claims are not patentably distinct from each other because claim 10 of the Instant Application is recited in claim 16 of the Patent No. 11,076,146.
Re claim 11, the conflicting claims are not patentably distinct from each other because every limitation of claim 11 of the Instant Application is found in claim 1 of the Patent No. 11,076,146, except the following limitation: “a beam splitter.”
However, the reference of Quadling explicitly teaches “a beam splitter” (see ¶s 33, 43, 59 for a beam splitter (i.e. coupler 1509 splits the light from the light source into two paths as described in fig. 15 paragraph 78)) 
Therefore, taking the combined teachings of Patent No. 11,076,146, Quadling, Overbeck and Konno as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (white light source) into the system of Patent No. 11,076,146 at the time the invention was made as taught by Quadling.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Quadling for the benefit of having a coupler 1509 that splits the light from the light source into two paths, wherein the first path leads to the imaging optics 1506, which focuses the beam onto a scanner 1507, which steers the light to the surface of the object, wherein the second path of light from the light source 1511 via the coupler 1509 is coupled to the optical delay line 1505 and to the reflector 1504, wherein this second path of light is of a controlled and known path length, as configured by the parameters of the optical delay line 1505, wherein this second path of light is the reference path, wherein light is reflected from the surface of the object and returned via the scanner 1507 and combined by the coupler 1509 with the reference path light from the optical delay line 1505 in order to improve efficiency when splitting the light from the light source into two paths (see fig. 15 ¶ 78)
Re claim 12, the combination of Patent No. 11,076,146, Quadling, Overbeck and Konno as discussed in claim 11 above discloses all the claimed limitations of claim 12.
Re claim 13, the conflicting claims are not patentably distinct from each other because every limitation of claim 13 of the Instant Application is found in claim 1 of the Patent No. 11,076,146, except the following limitation: “a color image sensor; selectively switch between the first light source and the second light source; process the 3D geometry and the color into partly processed data; and transmit the partly processed data to a non-local data processor to avoid transmission of raw data.”
However, the reference of Quadling explicitly teaches “process the 3D geometry into partly processed data” (see ¶s 35, 44 for process the 3D geometry into partly processed data (i.e. the intra-oral digitizer 100 generates a 3D image of an object 108 such as a dental item). Also, see paragraphs 66, 85); “and transmit the partly processed data to a non-local data processor to avoid transmission of raw data” (see ¶ 43 for transmit the partly processed data to a non-local data processor to avoid transmission of raw data (i.e. the electrical circuit also may gather electronic data received from the imaging sensor 111, the electrical circuit also may perform additional processing and communication with an external processor 119 via a cable or wireless or some other communications link as described in fig. 4 paragraph 44). Also, see fig. 7 paragraphs 66, 85)
Therefore, taking the combined teachings of Patent No. 11,076,146 and Quadling as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (focusing lens) into the system of Patent No. 11,076,146  at the time the invention was made as taught by Quadling.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Quadling for the benefit of having an imaging optics system 120 that may include an imaging lens 110 and an image sensor 111 and the second optics relay 109 and a prism or fold mirror 106, wherein the imaging lens 110 is configured to focus the light reflected from the object 108 towards the image sensor 111, wherein based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 in order to improve efficiency when focusing the light reflected from the object 108 towards the image sensor 111, so generating an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 (see ¶ 58)
On the other hand, the reference of Overbeck explicitly teaches “a color image sensor and the color” (see ¶s 94-95 for a color image sensor and the color (i.e. image sensor 56 takes three color measurements of a tooth as shown in fig. 11 paragraph 96). Also, see figs. 13-14 paragraphs 107-108)
Therefore, taking the combined teachings of Patent No. 11,076,146 and Overbeck as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (color image sensor) into the system of Patent No. 11,076,146 at the time the invention was made as taught by Overbeck.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Overbeck for the benefit of having an image sensor 56 that takes three color measurements of a tooth, wherein each measurement comprises nine frames of data, which are subsequently stored in a processor 20 and combined to form a single measurement, or "image" of the tooth, wherein those frames represent two transmissions of X bandwidths of light L through filter 60a two transmissions of Y bandwidths of light L through filter 60b two transmissions of Z bandwidths of light L through filter 60c, two transmissions of X' bandwidths of light L through filter 60d, and a single dark current information frame when the opaque element 60e is positioned over the image sensor 56, wherein this duplication of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image in order to improve efficiency when duplicating of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image (see fig. 11 ¶ 96)
On the other hand, the reference of Konno explicitly teaches “selectively switch between the first light source and the second light source” (see figs. 1, 6, 16 ¶s 192, 237-238 for selectively switch between the first light source and the second light source (i.e. thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5 as described in figs. 4-5 paragraph 239, furthermore, the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5) as described in figs. 4-5 paragraph 241, moreover, it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed as described in figs. 4-5 paragraph 243, additionally, when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 as described in figs. 4-5 paragraph 244. Thus, selectively switching between the first to sixth LEDs 6a to 6f as shown in figs. 4-5). Also, see paragraphs 240, 242)
Therefore, taking the combined teachings of Patent No. 11,076,146 and Konno as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (selectively switching) into the system of Patent No. 11,076,146 at the time the invention was made as taught by Konno.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Konno for the benefit of having a camera control I/F 12 that transmits instruction inputs from the operating switch 14 to the CPU 18 and which issues commands or the like related to controlling the light emission of the first to sixth LEDs 6a to 6f according to the instructions from the CPU 18 and performs control related to the image pickup operation of the photography device 1, wherein an LED driver 13 that performs control related to a light emission operation such as light emission start timing and light emission end timing of the first to sixth LEDs 6a to 6f on the basis of an instruction from the camera control I/F 12, wherein thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5, wherein the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5), wherein it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed, wherein when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 in order to ease the processing time when selectively switching between the first to sixth LEDs 6a to 6f (see figs. 4-5 ¶s 192, 239, 241, 243-244)
Re claim 14, the conflicting claims are not patentably distinct from each other because claim 14 of the Instant Application is recited in claim 2 of the Patent No. 11,076,146.
Re claim 15, the conflicting claims are not patentably distinct from each other because claim 15 of the Instant Application is recited in claim 3 of the Patent No. 11,076,146.
Re claim 16, the conflicting claims are not patentably distinct from each other because claim 16 of the Instant Application is recited in claims 4 and 5 of the Patent No. 11,076,146.
Re claim 18, the conflicting claims are not patentably distinct from each other because claim 18 of the Instant Application is recited in claim 16 of the Patent No. 11,076,146.
Re claim 19, the conflicting claims are not patentably distinct from each other because claim 19 of the Instant Application is recited in claim 16 of the Patent No. 11,076,146.
Claims 6 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,076,146, and further in view of Quadling et al. US Pub. No. 2007/0146726, and further in view of Overbeck et al. US Pub. No. 2003/0035107, and further in view of Konno et al. US Pub. No. 2006/0251408, and further in view of Babayoff US Pub. No. 2006/0001739.
Re claim 6, the conflicting claims are not patentably distinct from each other because every limitation of claim 6 of the Instant Application is found in claim 1 of the Patent No. 11,076,146, except the following limitation: “wherein the second light source is a white light source.”
However, the reference of Babayoff explicitly teaches “wherein the second light source is a white light source” (see ¶ 174 for the second light source is a white light source (i.e. white light source 610 as shown in fig. 13))
Therefore, taking the combined teachings of Patent No. 11,076,146, Quadling, Overbeck, Konno and Babayoff as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (white light source) into the system of Patent No. 11,076,146 at the time the invention was made as taught by Babayoff.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Babayoff for the benefit of illuminating object 26 with a white light, and a color CCD is used for receiving the light reflected from the object 26, wherein system 100 comprises a white light illumination system 600, wherein the system 600 comprises a while light source 610, such as for example white phosphorus InGaN LED's, and the light therefrom is directed onto a flip mirror 620 via a polarizing beam splitter 650 by means of condenser optics 630 in order to improve efficiency when illuminating object 26 with a white light (see fig. 13 ¶ 174)
Re claim 17, the conflicting claims are not patentably distinct from each other because every limitation of claim 17 of the Instant Application is found in claim 1 of the Patent No. 11,076,146, except the following limitation: “wherein the second light source is a white light source.”
However, the reference of Babayoff explicitly teaches “wherein the second light source is a white light source” (see ¶ 174 for the second light source is a white light source (i.e. white light source 610 as shown in fig. 13))
Therefore, taking the combined teachings of Patent No. 11,076,146, Quadling, Overbeck, Konno and Babayoff as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (white light source) into the system of Patent No. 11,076,146 at the time the invention was made as taught by Babayoff.
Per claim 17, Patent No. 11,076,146, Quadling, Overbeck, Konno and Babayoff are combined for the same motivation as set forth in claim 6 above.
Claims 20-29 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16 of U.S. Patent No. 11,076,146, and further in view of Quadling et al. US Pub. No. 2007/0146726, and further in view of Konno et al. US Pub. No. 2006/0251408. 
Re claim 20, the conflicting claims are not patentably distinct from each other because every limitation of claim 20 of the Instant Application is found in claim 1 of the Patent No. 11,076,146, except the following limitation: “an image sensor; selectively switch between the first light source and the second light source; process the 3D geometry into partly processed data; transmit the partly processed data to a non-local data processor to avoid transmission of raw data.”
However, the reference of Quadling explicitly teaches “an image sensor (see ¶ 43 for an image sensor (i.e. the imaging sensor 111 may be a CCD sensor, a CMOS sensor, or other light sensitive device or array of light sensitive devices as shown in fig. 4)); process the 3D geometry into partly processed data” (see ¶s 35, 44 for process the 3D geometry into partly processed data (i.e. the intra-oral digitizer 100 generates a 3D image of an object 108 such as a dental item.). Also, see paragraphs 66, 85); “transmit the partly processed data to a non-local data processor to avoid transmission of raw data” (see ¶ 43 for transmit the partly processed data to a non-local data processor to avoid transmission of raw data (i.e. the electrical circuit also may gather electronic data received from the imaging sensor 111, the electrical circuit also may perform additional processing and communication with an external processor 119 via a cable or wireless or some other communications link as described in fig. 4 paragraph 44). Also, see fig. 7 paragraphs 66, 85)
Therefore, taking the combined teachings of Patent No. 11,076,146 and Quadling as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (processing) into the system of Patent No. 11,076,146  at the time the invention was made as taught by Quadling.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Quadling for the benefit of having an electrical circuit that may gather electronic data received from the imaging sensor 111, wherein the electrical circuit also may perform additional processing and communication with an external processor 119 via a cable or wireless or some other communications link in order to ease the processing time and improve efficiency (fig. 4 ¶ 44)
On the other hand, the reference of Konno explicitly teaches “selectively switch between the first light source and the second light source” (see figs. 1, 6, 16 ¶s 192, 237-238 for selectively switch between the first light source and the second light source (i.e. thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5 as described in figs. 4-5 paragraph 239, furthermore, the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5) as described in figs. 4-5 paragraph 241, moreover, it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed as described in figs. 4-5 paragraph 243, additionally, when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 as described in figs. 4-5 paragraph 244. Thus, selectively switching between the first to sixth LEDs 6a to 6f as shown in figs. 4-5). Also, see paragraphs 240, 242)
Therefore, taking the combined teachings of Patent No. 11,076,146 and Konno as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (selectively switching) into the system of Patent No. 11,076,146 at the time the invention was made as taught by Konno.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Konno for the benefit of having a camera control I/F 12 that transmits instruction inputs from the operating switch 14 to the CPU 18 and which issues commands or the like related to controlling the light emission of the first to sixth LEDs 6a to 6f according to the instructions from the CPU 18 and performs control related to the image pickup operation of the photography device 1, wherein an LED driver 13 that performs control related to a light emission operation such as light emission start timing and light emission end timing of the first to sixth LEDs 6a to 6f on the basis of an instruction from the camera control I/F 12, wherein thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5, wherein the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5), wherein it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed, wherein when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 in order to ease the processing time when selectively switching between the first to sixth LEDs 6a to 6f (see figs. 4-5 ¶s 192, 239, 241, 243-244)
Re claim 21, the conflicting claims are not patentably distinct from each other because claim 21 of the Instant Application is recited in claim 2 of the Patent No. 11,076,146.
Re claim 22, the conflicting claims are not patentably distinct from each other because claim 22 of the Instant Application is recited in claim 3 of the Patent No. 11,076,146.
Re claim 23, the conflicting claims are not patentably distinct from each other because claim 23 of the Instant Application is recited in claims 4 and 5 of the Patent No. 11,076,146.
Re claim 24, the conflicting claims are not patentably distinct from each other because claim 24 of the Instant Application is recited in claims 4 and 5 of the Patent No. 11,076,146.
Re claim 25, the conflicting claims are not patentably distinct from each other because claim 25 of the Instant Application is recited in claims 1, 4 and 5 of the Patent No. 11,076,146.
Re claim 26, the conflicting claims are not patentably distinct from each other because claim 26 of the Instant Application is recited in claims 4 and 5 of the Patent No. 11,076,146.
Re claim 27, the conflicting claims are not patentably distinct from each other because claim 27 of the Instant Application is recited in claims 1, 4 and 5 of the Patent No. 11,076,146.
Re claim 28, the conflicting claims are not patentably distinct from each other because claim 28 of the Instant Application is recited in claims 1, 4 and 5 of the Patent No. 11,076,146.
Re claim 29, the conflicting claims are not patentably distinct from each other because claim 29 of the Instant Application is recited in claims 1, 4 and 5 of the Patent No. 11,076,146.
Re claim 31, the conflicting claims are not patentably distinct from each other because every limitation of claim 31 of the Instant Application is found in claim 1 of the Patent No. 11,076,146, except the following limitation: “selectively switch between the first light source, the second light source, and the third light source.”
However, the reference of Konno explicitly teaches “selectively switch between the first light source, the second light source, and the third light source” (see figs. 1, 6, 16 ¶s 192, 237-238 for selectively switch between the first light source, the second light source, and the third light source (i.e. thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5 as described in figs. 4-5 paragraph 239, furthermore, the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5) as described in figs. 4-5 paragraph 241, moreover, it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed as described in figs. 4-5 paragraph 243, additionally, when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 as described in figs. 4-5 paragraph 244. Thus, selectively switching between the first to sixth LEDs 6a to 6f as shown in figs. 4-5). Also, see paragraphs 240, 242)
Therefore, taking the combined teachings of Patent No. 11,076,146, Quadling and Konno as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (selectively switching) into the system of Patent No. 11,076,146 at the time the invention was made as taught by Konno.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Konno for the benefit of having a camera control I/F 12 that transmits instruction inputs from the operating switch 14 to the CPU 18 and which issues commands or the like related to controlling the light emission of the first to sixth LEDs 6a to 6f according to the instructions from the CPU 18 and performs control related to the image pickup operation of the photography device 1, wherein an LED driver 13 that performs control related to a light emission operation such as light emission start timing and light emission end timing of the first to sixth LEDs 6a to 6f on the basis of an instruction from the camera control I/F 12, wherein thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5, wherein the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5), wherein it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed, wherein when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 in order to ease the processing time when selectively switching between the first to sixth LEDs 6a to 6f (see figs. 4-5 ¶s 192, 239, 241, 243-244)
Re claim 32, the conflicting claims are not patentably distinct from each other because claim 32 of the Instant Application is recited in claim 16 of the Patent No. 11,076,146.
Re claim 33, the conflicting claims are not patentably distinct from each other because claim 33 of the Instant Application is recited in claim 16 of the Patent No. 11,076,146.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,076,146, and further in view of Quadling et al. US Pub. No. 2007/0146726, and further in view of Konno et al. US Pub. No. 2006/0251408, and further in view of Overbeck et al. US Pub. No. 2003/0035107. 
Re claim 30, the conflicting claims are not patentably distinct from each other because every limitation of claim 30 of the Instant Application is found in claim 1 of the Patent No. 11,076,146, except the following limitation: “transmit the partly processed data to a non-local data processor to avoid transmission of raw 3D data; process the color into the partly processed data, and raw 3D data with color.”
However, the reference of Quadling explicitly teaches “transmit the partly processed data to a non-local data processor to avoid transmission of raw 3D data” (see ¶ 43 for transmit the partly processed data to a non-local data processor to avoid transmission of raw 3D data (i.e. the electrical circuit also may gather electronic data received from the imaging sensor 111, the electrical circuit also may perform additional processing and communication with an external processor 119 via a cable or wireless or some other communications link as described in fig. 4 paragraph 44). Also, see fig. 7 paragraphs 66, 85)
Therefore, taking the combined teachings of Patent No. 11,076,146, Quadling and Konno as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (processing) into the system of Patent No. 11,076,146  at the time the invention was made as taught by Quadling.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Quadling for the benefit of having an electrical circuit that may gather electronic data received from the imaging sensor 111, wherein the electrical circuit also may perform additional processing and communication with an external processor 119 via a cable or wireless or some other communications link in order to ease the processing time and improve efficiency (fig. 4 ¶ 44)
On the other hand, the reference of Overbeck explicitly teaches “process the color into the partly processed data, and raw 3D data with color” (see ¶s 94-95 for process the color into the partly processed data, and raw 3D data with color (i.e. image sensor 56 takes three color measurements of a tooth, each measurement comprises nine frames of data, which are subsequently stored in a processor 20 and combined to form a single measurement, or "image" of the tooth as shown in fig. 11 paragraph 96). Also, see figs. 13-14 paragraphs 107-108)
Therefore, taking the combined teachings of Patent No. 11,076,146, Quadling, Konno and Overbeck as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (color) into the system of Patent No. 11,076,146 at the time the invention was made as taught by Overbeck.
One will be motivated to incorporate the above feature into the system of Patent No. 11,076,146 as taught by Overbeck for the benefit of having an image sensor 56 that takes three color measurements of a tooth, wherein each measurement comprises nine frames of data, which are subsequently stored in a processor 20 and combined to form a single measurement, or "image" of the tooth, wherein those frames represent two transmissions of X bandwidths of light L through filter 60a two transmissions of Y bandwidths of light L through filter 60b two transmissions of Z bandwidths of light L through filter 60c, two transmissions of X' bandwidths of light L through filter 60d, and a single dark current information frame when the opaque element 60e is positioned over the image sensor 56, wherein this duplication of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image in order to improve efficiency when duplicating of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image (see fig. 11 ¶ 96)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 8-13 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadling et al. (US 2007/0146726 A1)(hereinafter Quadling), and further in view of Overbeck et al. (US 2003/0035107 A1)(hereinafter Overbeck), and further in view of Konno et al. (US 2006/0251408 A1) (hereinafter Konno).
Re claim 2, Quadling discloses an intraoral scanner for determining 3D geometry and color of at least a part of a surface of an object in an oral cavity, the intraoral scanner comprising: - at least one high-speed camera accommodating an array of sensor elements, the high-speed camera (see ¶ 44 for at least one high-speed camera accommodating an array of sensor elements, the high-speed camera (i.e. the imaging sensor 111 may be a CCD sensor, a CMOS sensor, or other light sensitive device or array of light sensitive devices as shown in fig. 4 paragraph 43, furthermore, the image sensor 111 may include an array of photodetectors, the array of photodetectors may be a charge coupled device ("CCD") or a CMOS imaging device, or other array of light sensitive sensors capable of generating an electronic signal representative of a detected intensity of the light, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85)); - a pattern generator configured to generate a light pattern on the object in the oral cavity, wherein the light pattern is transmitted via a tip configured to be inserted into the oral cavity (see figs. 3-4 ¶s 42-43 for a pattern generator (i.e. intra-oral digitizer 100 as shown in fig. 1) configured to generate a light pattern on the object in the oral cavity, wherein the light pattern is transmitted via a tip configured to be inserted into the oral cavity (i.e. the intra-oral digitizer 100 generates a laser pattern that may be projected on or towards a dental item, dentition, or prepared dentition in an oral cavity (in vivo), the laser pattern may be relayed through relay optics such as prisms, lenses, relay rods, fiber optic cable, fiber optic bundles, or the like, the intra-oral digitizer 100, or a portion thereof, may be inserted in the oral cavity to project the laser pattern  and to detect the reflected laser pattern from the dental item or items in the oral cavity as described in fig. 1 paragraph 33). Also, see fig. 14 paragraph 73); - a first light source in optical communication with the pattern generator and the at least one high-speed camera, such that the first light source in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity (see ¶ 33 for a first light source in optical communication with the pattern generator (i.e. the laser digitizer 100 includes a laser light source 101 as shown in fig. 1 paragraph 34) and the at least one high-speed camera (i.e. the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85), such that the first light source in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85). Also, figs. 9-10 see paragraphs 59, 63, 65); - a second light source in optical communication with the at least one high-speed camera, such that the second light source in combination with the at least one high-speed camera (see ¶s 43-44 for a second light source (i.e. a second light source (LED, incandescent bulb, laser, or other) may provide a background light so that the intra-oral laser digitizer may be used as a standard 2D dental camera as described in paragraph 81) in optical communication with the at least one high-speed camera (i.e. the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85), such that the second light source (i.e. a second light source (LED, incandescent bulb, laser, or other) may provide a background light so that the intra-oral laser digitizer may be used as a standard 2D dental camera as described in paragraph 81) in combination with the at least one high-speed camera (i.e. the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85); - an optical system comprising a moveable focusing lens, the optical system in optical communication with the first light source and the second light source (see ¶ 33 for an optical system (i.e. the intra-oral digitizer also includes an imaging optical system as described in paragraph 8) comprising a moveable focusing lens (i.e. the optical relay system may include focusing lenses as described in paragraph 10), the optical system (i.e. the intra-oral digitizer also includes an imaging optical system as described in paragraph 8) in optical communication with the first light source (i.e. the laser digitizer 100 includes a laser light source 101 as shown in fig. 1 paragraph 34) and the second light source (i.e. a second light source (LED, incandescent bulb, laser, or other) as described in paragraph 81). Also, see figs. 1-3, 7-8 paragraphs 41-43, 58); - a local hardware processor configured to (see ¶ 34 for a local hardware processor (i.e. processor 119 as shown in fig. 1)): process the 3D geometry into partly processed data (see ¶s 35, 44 for process the 3D geometry into partly processed data (i.e. the intra-oral digitizer 100 generates a 3D image of an object 108 such as a dental item.). Also, see paragraphs 66, 85); and transmit, using a wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw data (see ¶ 43 for transmit, using a wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw data (i.e. the electrical circuit also may gather electronic data received from the imaging sensor 111, the electrical circuit also may perform additional processing and communication with an external processor 119 via a cable or wireless or some other communications link as described in fig. 4 paragraph 44). Also, see fig. 7 paragraphs 66, 85)
Quadling fails to explicitly teach comprising a color image sensor, is configured to record color of the object in the oral cavity, and the color. However, the reference of Overbeck explicitly teaches comprising a color image sensor, is configured to record color of the object in the oral cavity, and the color (see ¶s 94-95 for a color image sensor, is configured to record color of the object in the oral cavity, and the color (i.e. image sensor 56 takes three color measurements of a tooth as shown in fig. 11 paragraph 96). Also, see figs. 13-14 paragraphs 107-108)
Therefore, taking the combined teachings of Quadling and Overbeck as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (color image sensor) into the system of Quadling at the time the invention was made as taught by Overbeck.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Overbeck for the benefit of having an image sensor 56 that takes three color measurements of a tooth, wherein each measurement comprises nine frames of data, which are subsequently stored in a processor 20 and combined to form a single measurement, or "image" of the tooth, wherein those frames represent two transmissions of X bandwidths of light L through filter 60a two transmissions of Y bandwidths of light L through filter 60b two transmissions of Z bandwidths of light L through filter 60c, two transmissions of X' bandwidths of light L through filter 60d, and a single dark current information frame when the opaque element 60e is positioned over the image sensor 56, wherein this duplication of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image in order to improve efficiency when duplicating of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image (see fig. 11 ¶ 96)
Furthermore, Quadling fails to explicitly teach selectively switch between the first light source and the second light source. However, the reference of Konno explicitly teaches selectively switch between the first light source and the second light source. (see figs. 1, 6, 16 ¶s 192, 237-238 for selectively switch between the first light source and the second light source (i.e. thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5 as described in figs. 4-5 paragraph 239, furthermore, the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5) as described in figs. 4-5 paragraph 241, moreover, it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed as described in figs. 4-5 paragraph 243, additionally, when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 as described in figs. 4-5 paragraph 244. Thus, selectively switching between the first to sixth LEDs 6a to 6f as shown in figs. 4-5). Also, see paragraphs 240, 242)
Therefore, taking the combined teachings of Quadling and Konno as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (selectively switching) into the system of Quadling at the time the invention was made as taught by Konno.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Konno for the benefit of having a camera control I/F 12 that transmits instruction inputs from the operating switch 14 to the CPU 18 and which issues commands or the like related to controlling the light emission of the first to sixth LEDs 6a to 6f according to the instructions from the CPU 18 and performs control related to the image pickup operation of the photography device 1, wherein an LED driver 13 that performs control related to a light emission operation such as light emission start timing and light emission end timing of the first to sixth LEDs 6a to 6f on the basis of an instruction from the camera control I/F 12, wherein thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5, wherein the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5), wherein it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed, wherein when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 in order to ease the processing time when selectively switching between the first to sixth LEDs 6a to 6f (see figs. 4-5 ¶s 192, 239, 241, 243-244)
Re claim 8, the combination of Quadling, Overbeck and Konno as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the light pattern is directed towards the object in a direction substantially parallel with the longitudinal axis of the tip, and wherein the probe light is further reflected towards the object by a single reflective mirror located in the tip (see figs. 3-4 ¶s 42-43 for the light pattern is directed towards the object in a direction substantially parallel with the longitudinal axis of the tip, and wherein the probe light is further reflected towards the object by a single reflective mirror located in the tip (i.e. the intra-oral digitizer 100 generates a laser pattern that may be projected on or towards a dental item, dentition, or prepared dentition in an oral cavity (in vivo), the laser pattern may be relayed through relay optics such as prisms, lenses, relay rods, fiber optic cable, fiber optic bundles, or the like, the intra-oral digitizer 100, or a portion thereof, may be inserted in the oral cavity to project the laser pattern  and to detect the reflected laser pattern from the dental item or items in the oral cavity as described in fig. 1 paragraph 33, furthermore, the first scanner 102 includes an x-scanner mirror having a substantially flat reflecting surface as described in fig. 1 paragraph 38). Also, see figs. 7-8, 14 paragraphs 39, 58, 73)
Re claim 9, the combination of Quadling, Overbeck and Konno as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the at least one high-speed camera records images at a frame rate of at least 500 frames per second (see ¶s 43-44 for the at least one high-speed camera records images at a frame rate of at least 500 frames per second (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85. Thus, since the CMOS sensor or a CCD sensor captures/records images at high speeds, the CMOS sensor or a CCD sensor captures/records images at a frame rate of at least 500 frames per second). Also, figs. 9-10 see paragraphs 59, 63, 65)
Re claim 10, the combination of Quadling, Overbeck and Konno as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the at least one high-speed camera records images at a frame rate of at least 2000 frames per second (see ¶s 43-44 for the at least one high-speed camera records images at a frame rate of at least 2000 frames per second (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85. Thus, since the CMOS sensor or a CCD sensor captures/records images at high speeds, the CMOS sensor or a CCD sensor captures/records images at a frame rate of at least 2000 frames per second). Also, figs. 9-10 see paragraphs 59, 63, 65)
Re claim 11, the combination of Quadling, Overbeck and Konno as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Quadling further comprising a beam splitter in optical communication with the first light source, the pattern generator and the at least one high-speed camera (see ¶s 33, 43, 59 for a beam splitter in optical communication with the first light source (i.e. coupler 1509 splits the light from the light source into two paths as described in fig. 15 paragraph 78), the pattern generator (i.e. intra-oral digitizer 100 as shown in fig. 1) and the at least one high-speed camera (i.e. the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85))
Re claim 12, the combination of Quadling, Overbeck and Konno as discussed in claim 11 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the beam splitter is in further optical communication with the second light source (see ¶ 78 for the beam splitter is in further optical communication with the second light source (i.e. coupler 1509 splits the light from the light source into two paths, this second path of light is of a controlled and known path length, as configured by the parameters of the optical delay line 1505, this second path of light is the reference path, light is reflected from the surface of the object and returned via the scanner 1507 and combined by the coupler 1509 with the reference path light from the optical delay line 1505 as shown in fig. 15))
Re claim 13, Quadling discloses an intraoral scanner for determining 3D geometry and color of at least a part of the surface of an object in an oral cavity, the intraoral scanner comprising: - at least one high-speed camera accommodating an array of sensor elements, the high-speed camera (see ¶ 44 for at least one high-speed camera accommodating an array of sensor elements, the high-speed camera (i.e. the imaging sensor 111 may be a CCD sensor, a CMOS sensor, or other light sensitive device or array of light sensitive devices as shown in fig. 4 paragraph 43, furthermore, the image sensor 111 may include an array of photodetectors, the array of photodetectors may be a charge coupled device ("CCD") or a CMOS imaging device, or other array of light sensitive sensors capable of generating an electronic signal representative of a detected intensity of the light, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85)); - a pattern generator configured to generate a light pattern on the object in the oral cavity, wherein the light pattern is transmitted via a tip configured to be inserted into the oral cavity (see figs. 3-4 ¶s 42-43 for a pattern generator (i.e. intra-oral digitizer 100 as shown in fig. 1) configured to generate a light pattern on the object in the oral cavity, wherein the light pattern is transmitted via a tip configured to be inserted into the oral cavity (i.e. the intra-oral digitizer 100 generates a laser pattern that may be projected on or towards a dental item, dentition, or prepared dentition in an oral cavity (in vivo), the laser pattern may be relayed through relay optics such as prisms, lenses, relay rods, fiber optic cable, fiber optic bundles, or the like, the intra-oral digitizer 100, or a portion thereof, may be inserted in the oral cavity to project the laser pattern  and to detect the reflected laser pattern from the dental item or items in the oral cavity as described in fig. 1 paragraph 33). Also, see fig. 14 paragraph 73); - a first light source in optical communication with the pattern generator and the at least one high-speed camera, such that the first light source in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity (see ¶ 33 for a first light source in optical communication with the pattern generator (i.e. the laser digitizer 100 includes a laser light source 101 as shown in fig. 1 paragraph 34) and the at least one high-speed camera (i.e. the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85), such that the first light source in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85). Also, figs. 9-10 see paragraphs 59, 63, 65); - a second light source in optical communication with the at least one high-speed camera, such that the second light source in combination with the at least one high-speed camera (see ¶s 43-44 for a second light source (i.e. a second light source (LED, incandescent bulb, laser, or other) may provide a background light so that the intra-oral laser digitizer may be used as a standard 2D dental camera as described in paragraph 81) in optical communication with the at least one high-speed camera (i.e. the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85), such that the second light source (i.e. a second light source (LED, incandescent bulb, laser, or other) may provide a background light so that the intra-oral laser digitizer may be used as a standard 2D dental camera as described in paragraph 81) in combination with the at least one high-speed camera (i.e. the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85); - a local hardware processor configured to (see ¶ 34 for a local hardware processor (i.e. processor 119 as shown in fig. 1)): process the 3D geometry into partly processed data (see ¶s 35, 44 for process the 3D geometry into partly processed data (i.e. the intra-oral digitizer 100 generates a 3D image of an object 108 such as a dental item.). Also, see paragraphs 66, 85); and transmit, using a wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw data (see ¶ 43 for transmit, using a wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw data (i.e. the electrical circuit also may gather electronic data received from the imaging sensor 111, the electrical circuit also may perform additional processing and communication with an external processor 119 via a cable or wireless or some other communications link as described in fig. 4 paragraph 44). Also, see fig. 7 paragraphs 66, 85)
Quadling fails to explicitly teach comprising a color image sensor, is configured to record color of the object in the oral cavity, and the color. However, the reference of Overbeck explicitly teaches comprising a color image sensor, is configured to record color of the object in the oral cavity, and the color (see ¶s 94-95 for a color image sensor, is configured to record color of the object in the oral cavity, and the color (i.e. image sensor 56 takes three color measurements of a tooth as shown in fig. 11 paragraph 96). Also, see figs. 13-14 paragraphs 107-108)
Therefore, taking the combined teachings of Quadling and Overbeck as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (color image sensor) into the system of Quadling at the time the invention was made as taught by Overbeck.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Overbeck for the benefit of having an image sensor 56 that takes three color measurements of a tooth, wherein each measurement comprises nine frames of data, which are subsequently stored in a processor 20 and combined to form a single measurement, or "image" of the tooth, wherein those frames represent two transmissions of X bandwidths of light L through filter 60a two transmissions of Y bandwidths of light L through filter 60b two transmissions of Z bandwidths of light L through filter 60c, two transmissions of X' bandwidths of light L through filter 60d, and a single dark current information frame when the opaque element 60e is positioned over the image sensor 56, wherein this duplication of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image in order to improve efficiency when duplicating of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image (see fig. 11 ¶ 96)
Furthermore, Quadling fails to explicitly teach selectively switch between the first light source and the second light source. However, the reference of Konno explicitly teaches selectively switch between the first light source and the second light source. (see figs. 1, 6, 16 ¶s 192, 237-238 for selectively switch between the first light source and the second light source (i.e. thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5 as described in figs. 4-5 paragraph 239, furthermore, the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5) as described in figs. 4-5 paragraph 241, moreover, it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed as described in figs. 4-5 paragraph 243, additionally, when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 as described in figs. 4-5 paragraph 244. Thus, selectively switching between the first to sixth LEDs 6a to 6f as shown in figs. 4-5). Also, see paragraphs 240, 242)
Therefore, taking the combined teachings of Quadling and Konno as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (selectively switching) into the system of Quadling at the time the invention was made as taught by Konno.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Konno for the benefit of having a camera control I/F 12 that transmits instruction inputs from the operating switch 14 to the CPU 18 and which issues commands or the like related to controlling the light emission of the first to sixth LEDs 6a to 6f according to the instructions from the CPU 18 and performs control related to the image pickup operation of the photography device 1, wherein an LED driver 13 that performs control related to a light emission operation such as light emission start timing and light emission end timing of the first to sixth LEDs 6a to 6f on the basis of an instruction from the camera control I/F 12, wherein thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5, wherein the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5), wherein it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed, wherein when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 in order to ease the processing time when selectively switching between the first to sixth LEDs 6a to 6f (see figs. 4-5 ¶s 192, 239, 241, 243-244)
Re claim 18, the combination of Quadling, Overbeck and Konno as discussed in claim 9 above discloses all the claimed limitations of claim 18.
Re claim 19, the combination of Quadling, Overbeck and Konno as discussed in claim 10 above discloses all the claimed limitations of claim 19.
Claims 3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadling et al. (US 2007/0146726 A1)(hereinafter Quadling) as applied to claims 2, 8-13 and 18-19 above, and further in view of Overbeck et al. (US 2003/0035107 A1)(hereinafter Overbeck), and further in view of Konno et al. (US 2006/0251408 A1)(hereinafter Konno), and further in view of Wenz (US 5,440,393)(hereinafter Wenz).
Re claim 3, the combination of Quadling, Overbeck and Konno as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the pattern generator (see ¶ 33 for the pattern generator  (i.e. intra-oral digitizer 100 as shown in fig. 1))
Quadling fails to explicitly teach includes at least one translucent and/or transparent pattern element. However, the reference of Wenz explicitly teaches includes at least one translucent and/or transparent pattern element (see col. 11 lines 3-32 to lines 38-46 for at least one translucent and/or transparent pattern element (i.e. strip pattern that is generated by the interferometer 6 is correspondingly projected, distorted, onto the surface and/or the translucent interior volume of the buccal cavity, in particular of the translucent teeth, where it forms a fine pattern of light and dark strips as described in fig. 9 col. 11 lines 32-37))
Therefore, taking the combined teachings of Quadling, Overbeck, Konno and Wenz as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (translucent and/or transparent) into the system of Quadling at the time the invention was made as taught by Wenz.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Wenz for the benefit of generating strip pattern by means of interference deflected into the buccal cavity of the upper and lower jaw area, and the radiation that falls onto the upper half of the glass body 22 relative to the middle plane M is deflected into the upper jaw area and the radiation which falls onto the lower half of the glass body 22 relative to the horizontal middle plane M is deflected into the lower jaw area, wherein the mirror 18 or the glass body 22, respectively, can be parabolic, a V- or W-shape, semi-circular, or any other suitable profile, wherein depending on the profile and the position of the mirror 18 or of the glass body 22, respectively, the strip pattern that is generated by the interferometer 6 is correspondingly projected, distorted, onto the surface and/or the translucent interior volume of the buccal cavity, in particular of the translucent teeth, where it forms a fine pattern of light and dark strips, wherein the projected strip pattern is reflected from the surface and/or from the translucent internal volume of the buccal cavity, in particular from the translucent teeth, depending on the geometrictopographic configuration and/or from the transparent internal volume according to the three-dimensional arrangement of pigment and passes through the mirror 18 or the glass body 22 to the deflection device 10 of the optical recording system 90, and if necessary through photo or image conductors in order to improve efficiency when strip pattern that is generated by the interferometer 6 is correspondingly projected, distorted, onto the surface and/or the translucent interior volume of the buccal cavity (see fig. 9 col. 11 lines 20-46)
Re claim 14, the combination of Quadling, Overbeck, Konno and Wenz as discussed in claim 3 above discloses all the claimed limitations of claim 14.
Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadling et al. (US 2007/0146726 A1)(hereinafter Quadling) as applied to claims 2, 8-13 and 18-19 above, and further in view of Overbeck et al. (US 2003/0035107 A1)(hereinafter Overbeck), and further in view of Konno et al. (US 2006/0251408 A1)(hereinafter Konno), and further in view of Gandyra (US 2014/0071258 A1)(hereinafter Gandyra).
Re claim 4, the combination of Quadling, Overbeck and Konno as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the pattern generator (see ¶ 33 for the pattern generator  (i.e. intra-oral digitizer 100 as shown in fig. 1))
Quadling fails to explicitly teach is based on a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector. However, the reference of Gandyra explicitly teaches is based on a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector (see ¶ 38 for a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector (i.e. DLP projection))
Therefore, taking the combined teachings of Quadling, Overbeck, Konno and Gandyra as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (digital light processing (DLP) projector) into the system of Quadling at the time the invention was made as taught by Gandyra.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Gandyra for the benefit of using a projector 2 for projecting a pattern onto the teeth 3, 4, 5, wherein the pattern can be projected by reflection, for instance as a digital light processing (DLP) projection in order to improve efficiency when projecting a pattern onto the teeth (see fig. 1 ¶s 30, 38)
Re claim 15, the combination of Quadling, Overbeck, Konno and Gandyra as discussed in claim 4 above discloses all the claimed limitations of claim 15.
Claims 5, 6, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadling et al. (US 2007/0146726 A1)(hereinafter Quadling) as applied to claims 2, 8-13 and 18-19 above, and further in view of Overbeck et al. (US 2003/0035107 A1)(hereinafter Overbeck), and further in view of Konno et al. (US 2006/0251408 A1)(hereinafter Konno), and further in view of Babayoff (US 2006/0001739 A1)(hereinafter Babayoff).
Re claim 5, the combination of Quadling, Overbeck and Konno as discussed in claim 2 above discloses all the claimed limitations but fails to explicitly teach wherein the first light source is a monochromatic light source. However, the reference of Babayoff explicitly teaches wherein the first light source is a monochromatic light source (see fig. 1 ¶ 148 for the first light source is a monochromatic light source (i.e. illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color via CCD 68 and the image capture device 80 as shown in figs. 4A, 4B))
Therefore, taking the combined teachings of Quadling, Overbeck, Konno and Babayoff as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (monochromatic light source) into the system of Quadling at the time the invention was made as taught by Babayoff.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Babayoff for the benefit of illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color via CCD 68 and the image capture device 80, wherein tri-color light sources 71, i.e., one or more light sources that provide illuminating radiations to the object 26 in a plurality of different colors, are coupled to a tri-color sequence generator 74, which are suitably controlled by the processing unit 24 to provide the three colored illuminations via delivery optics 73 in a predetermined sequence in order to improve efficiency when illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color (see figs. 1, 4 ¶ 148)
Re claim 6, the combination of Quadling, Overbeck and Konno as discussed in claim 2 above discloses all the claimed limitations but fails to explicitly teach wherein the second light source is a white light source. However, the reference of Babayoff explicitly teaches wherein the second light source is a white light source (see ¶ 174 for the second light source is a white light source (i.e. white light source 610 as shown in fig. 13))
Therefore, taking the combined teachings of Quadling, Overbeck, Konno and Babayoff as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (white light source) into the system of Quadling at the time the invention was made as taught by Babayoff.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Babayoff for the benefit of illuminating object 26 with a white light, and a color CCD is used for receiving the light reflected from the object 26, wherein system 100 comprises a white light illumination system 600, wherein the system 600 comprises a while light source 610, such as for example white phosphorus InGaN LED's, and the light therefrom is directed onto a flip mirror 620 via a polarizing beam splitter 650 by means of condenser optics 630 in order to improve efficiency when illuminating object 26 with a white light (see fig. 13 ¶ 174)
 Re claim 16, the combination of Quadling, Overbeck, Konno and Babayoff as discussed in claim 5 above discloses all the claimed limitations of claim 16.
Re claim 17, the combination of Quadling, Overbeck, Konno and Babayoff as discussed in claim 6 above discloses all the claimed limitations of claim 17.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadling et al. (US 2007/0146726 A1)(hereinafter Quadling) as applied to claims 2, 8-13 and 18-19 above, and further in view of Overbeck et al. (US 2003/0035107 A1)(hereinafter Overbeck), and further in view of Konno et al. (US 2006/0251408 A1)(hereinafter Konno), and further in view of Vieillefosse et al. (US 5,428,450) (hereinafter Vieillefosse).
Re claim 7, the combination of Quadling, Overbeck and Konno as discussed in claim 2 above discloses all the claimed limitations but fails to explicitly teach wherein the optical system is substantially achromatic. However, the reference of Vieillefosse explicitly teaches wherein the optical system is substantially achromatic (see fig. 1 col. 4 lines 35-50 for the optical system is substantially achromatic)
Therefore, taking the combined teachings of Quadling, Overbeck, Konno and Vieillefosse as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (achromatic) into the system of Quadling at the time the invention was made as taught by Vieillefosse.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Vieillefosse for the benefit of having an optical system that comprises two achromatic doublets 24, wherein light backscattered by an object is picked up by the optical system of the measurement assembly 16, with the diameters and the focal lengths of the lenses in the first achromatic doublet 24 being such that the optical system picks up backscattered light, and the image of the surface of the object is re-formed on the diaphragm 28 by the achromatic doublet 24 with a magnification equal to 1, and the central orifice of the diaphragm 28 is of small diameter, about 1 mm when determining the color of a tooth in order to improve efficiency when determining the color of a tooth (see fig. 1 col. 5 lines 38-51)
Claims 20, 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadling et al. (US 2007/0146726 A1)(hereinafter Quadling), and further in view of Konno et al. (US 2006/0251408 A1)(hereinafter Konno).
Re claim 20, Quadling discloses an intraoral scanner for determining 3D geometry of at least a part of the surface of an object in an oral cavity, the intraoral scanner comprising: - at least one high-speed camera accommodating an array of sensor elements, the high-speed camera comprising an image sensor (see ¶ 44 for at least one high-speed camera accommodating an array of sensor elements, the high-speed camera comprising an image sensor (i.e. the imaging sensor 111 may be a CCD sensor, a CMOS sensor, or other light sensitive device or array of light sensitive devices as shown in fig. 4 paragraph 43, furthermore, the image sensor 111 may include an array of photodetectors, the array of photodetectors may be a charge coupled device ("CCD") or a CMOS imaging device, or other array of light sensitive sensors capable of generating an electronic signal representative of a detected intensity of the light, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85)); - a pattern generator configured to generate a light pattern on the object in the oral cavity, wherein the pattern generator is located in a tip configured to be inserted into the oral cavity (see figs. 3-4 ¶s 42-43 for a pattern generator (i.e. intra-oral digitizer 100 as shown in fig. 1) configured to generate a light pattern on the object in the oral cavity, wherein pattern generator (i.e. intra-oral digitizer 100 as shown in fig. 1) is located in a tip configured to be inserted into the oral cavity (i.e. the intra-oral digitizer 100 generates a laser pattern that may be projected on or towards a dental item, dentition, or prepared dentition in an oral cavity (in vivo), the laser pattern may be relayed through relay optics such as prisms, lenses, relay rods, fiber optic cable, fiber optic bundles, or the like, the intra-oral digitizer 100, or a portion thereof, may be inserted in the oral cavity to project the laser pattern  and to detect the reflected laser pattern from the dental item or items in the oral cavity as described in fig. 1 paragraph 33). Also, see fig. 14 paragraph 73); - a first light source in optical communication with the pattern generator and the at least one high-speed camera, such that the first light source in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity (see ¶ 33 for a first light source in optical communication with the pattern generator (i.e. the laser digitizer 100 includes a laser light source 101 as shown in fig. 1 paragraph 34) and the at least one high-speed camera (i.e. the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85), such that the first light source in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85). Also, figs. 9-10 see paragraphs 59, 63, 65); - a second light source in optical communication with the at least one high-speed camera, such that the second light source in combination with the at least one high-speed camera is further configured to record the 3D geometry of the object in the oral cavity (see ¶s 43-44 for a second light source (i.e. a second light source (LED, incandescent bulb, laser, or other) may provide a background light so that the intra-oral laser digitizer may be used as a standard 2D dental camera as described in paragraph 81) in optical communication with the at least one high-speed camera (i.e. the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85), such that the second light source (i.e. a second light source (LED, incandescent bulb, laser, or other) may provide a background light so that the intra-oral laser digitizer may be used as a standard 2D dental camera as described in paragraph 81) in combination with the at least one high-speed camera is further configured to record the 3D geometry of the object in the oral cavity (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85)); - a local hardware processor configured to (see ¶ 34 for a local hardware processor (i.e. processor 119 as shown in fig. 1)): process the 3D geometry into partly processed data (see ¶s 35, 44 for process the 3D geometry into partly processed data (i.e. the intra-oral digitizer 100 generates a 3D image of an object 108 such as a dental item.). Also, see paragraphs 66, 85); transmit, using a wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw 3D data (see ¶ 43 for transmit, using a wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw 3D data (i.e. the electrical circuit also may gather electronic data received from the imaging sensor 111, the electrical circuit also may perform additional processing and communication with an external processor 119 via a cable or wireless or some other communications link as described in fig. 4 paragraph 44). Also, see fig. 7 paragraphs 66, 85)
Quadling fails to explicitly teach selectively switch between the first light source and the second light source. However, the reference of Konno explicitly teaches selectively switch between the first light source and the second light source (see figs. 1, 6, 16 ¶s 192, 237-238 for selectively switch between the first light source and the second light source (i.e. thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5 as described in figs. 4-5 paragraph 239, furthermore, the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5) as described in figs. 4-5 paragraph 241, moreover, it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed as described in figs. 4-5 paragraph 243, additionally, when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 as described in figs. 4-5 paragraph 244. Thus, selectively switching between the first to sixth LEDs 6a to 6f as shown in figs. 4-5). Also, see paragraphs 240, 242)
Therefore, taking the combined teachings of Quadling and Konno as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (selectively switching) into the system of Quadling at the time the invention was made as taught by Konno.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Konno for the benefit of having a camera control I/F 12 that transmits instruction inputs from the operating switch 14 to the CPU 18 and which issues commands or the like related to controlling the light emission of the first to sixth LEDs 6a to 6f according to the instructions from the CPU 18 and performs control related to the image pickup operation of the photography device 1, wherein an LED driver 13 that performs control related to a light emission operation such as light emission start timing and light emission end timing of the first to sixth LEDs 6a to 6f on the basis of an instruction from the camera control I/F 12, wherein thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5, wherein the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5), wherein it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed, wherein when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 in order to ease the processing time when selectively switching between the first to sixth LEDs 6a to 6f (see figs. 4-5 ¶s 192, 239, 241, 243-244)
Re claim 32, the combination of Quadling and Konno as discussed in claim 20 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the at least one high-speed camera records images at a frame rate of at least 500 frames per second (see ¶s 43-44 for the at least one high-speed camera records images at a frame rate of at least 500 frames per second (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85. Thus, since the CMOS sensor or a CCD sensor captures/records images at high speeds, the CMOS sensor or a CCD sensor captures/records images at a frame rate of at least 500 frames per second). Also, figs. 9-10 see paragraphs 59, 63, 65)
Re claim 33, the combination of Quadling and Konno as discussed in claim 20 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the at least one high-speed camera records images at a frame rate of at least 2000 frames per second (see ¶s 43-44 for the at least one high-speed camera records images at a frame rate of at least 2000 frames per second (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85. Thus, since the CMOS sensor or a CCD sensor captures/records images at high speeds, the CMOS sensor or a CCD sensor captures/records images at a frame rate of at least 2000 frames per second). Also, figs. 9-10 see paragraphs 59, 63, 65)
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadling et al. (US 2007/0146726 A1)(hereinafter Quadling) as applied to claims 20, 32 and 33 above, and further in view of Konno et al. (US 2006/0251408 A1)(hereinafter Konno), and further in view of Wenz (US 5,440,393)(hereinafter Wenz).
Re claim 21, the combination of Quadling and Konno as discussed in claim 20 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the pattern generator (see ¶ 33 for the pattern generator  (i.e. intra-oral digitizer 100 as shown in fig. 1))
Quadling fails to explicitly teach includes at least one translucent and/or transparent pattern element. However, the reference of Wenz explicitly teaches includes at least one translucent and/or transparent pattern element (see col. 11 lines 3-32 to lines 38-46 for at least one translucent and/or transparent pattern element (i.e. strip pattern that is generated by the interferometer 6 is correspondingly projected, distorted, onto the surface and/or the translucent interior volume of the buccal cavity, in particular of the translucent teeth, where it forms a fine pattern of light and dark strips as described in fig. 9 col. 11 lines 32-37))
Therefore, taking the combined teachings of Quadling, Konno and Wenz as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (translucent and/or transparent) into the system of Quadling at the time the invention was made as taught by Wenz.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Wenz for the benefit of generating strip pattern by means of interference deflected into the buccal cavity of the upper and lower jaw area, and the radiation that falls onto the upper half of the glass body 22 relative to the middle plane M is deflected into the upper jaw area and the radiation which falls onto the lower half of the glass body 22 relative to the horizontal middle plane M is deflected into the lower jaw area, wherein the mirror 18 or the glass body 22, respectively, can be parabolic, a V- or W-shape, semi-circular, or any other suitable profile, wherein depending on the profile and the position of the mirror 18 or of the glass body 22, respectively, the strip pattern that is generated by the interferometer 6 is correspondingly projected, distorted, onto the surface and/or the translucent interior volume of the buccal cavity, in particular of the translucent teeth, where it forms a fine pattern of light and dark strips, wherein the projected strip pattern is reflected from the surface and/or from the translucent internal volume of the buccal cavity, in particular from the translucent teeth, depending on the geometrictopographic configuration and/or from the transparent internal volume according to the three-dimensional arrangement of pigment and passes through the mirror 18 or the glass body 22 to the deflection device 10 of the optical recording system 90, and if necessary through photo or image conductors in order to improve efficiency when strip pattern that is generated by the interferometer 6 is correspondingly projected, distorted, onto the surface and/or the translucent interior volume of the buccal cavity (see fig. 9 col. 11 lines 20-46)
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadling et al. (US 2007/0146726 A1)(hereinafter Quadling) as applied to claims 20, 32 and 33 above, and further in view of Konno et al. (US 2006/0251408 A1)(hereinafter Konno), and further in view of Gandyra (US 2014/0071258 A1)(hereinafter Gandyra).
Re claim 22, the combination of Quadling and Konno as discussed in claim 20 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the pattern generator (see ¶ 33 for the pattern generator  (i.e. intra-oral digitizer 100 as shown in fig. 1))
Quadling fails to explicitly teach is based on a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector. However, the reference of Gandyra explicitly teaches is based on a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector (see ¶ 38 for a projector such as a liquid crystal display (LCD) projector or a digital light processing (DLP) projector (i.e. DLP projection))
Therefore, taking the combined teachings of Quadling, Konno and Gandyra as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (digital light processing (DLP) projector) into the system of Quadling at the time the invention was made as taught by Gandyra.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Gandyra for the benefit of using a projector 2 for projecting a pattern onto the teeth 3, 4, 5, wherein the pattern can be projected by reflection, for instance as a digital light processing (DLP) projection in order to improve efficiency when projecting a pattern onto the teeth (see fig. 1 ¶s 30, 38)
Claims 23-26, 28, 29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadling et al. (US 2007/0146726 A1)(hereinafter Quadling) as applied to claims 20, 32 and 33 above, and further in view of Konno et al. (US 2006/0251408 A1)(hereinafter Konno), and further in view of Babayoff (US 2006/0001739 A1)(hereinafter Babayoff).
Re claim 23, the combination of Quadling and Konno as discussed in claim 20 above discloses all the claimed limitations but fails to explicitly teach wherein the first light source is a monochromatic light source. However, the reference of Babayoff explicitly teaches wherein the first light source is a monochromatic light source (see fig. 1 ¶ 148 for the first light source is a monochromatic light source (i.e. illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color via CCD 68 and the image capture device 80 as shown in figs. 4A, 4B))
Therefore, taking the combined teachings of Quadling, Konno and Babayoff as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (monochromatic light source) into the system of Quadling at the time the invention was made as taught by Babayoff.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Babayoff for the benefit of illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color via CCD 68 and the image capture device 80, wherein tri-color light sources 71, i.e., one or more light sources that provide illuminating radiations to the object 26 in a plurality of different colors, are coupled to a tri-color sequence generator 74, which are suitably controlled by the processing unit 24 to provide the three colored illuminations via delivery optics 73 in a predetermined sequence in order to improve efficiency when illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color (see figs. 1, 4 ¶ 148)
Re claim 24, the combination of Quadling and Konno as discussed in claim 23 above discloses all the claimed limitations but fails to explicitly teach wherein the second light source is another monochromatic light source. However, the reference of Babayoff explicitly teaches wherein the second light source is another monochromatic light source (see fig. 1 ¶ 148 for the second light source is another monochromatic light source (i.e. illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color via CCD 68 and the image capture device 80 as shown in figs. 4A, 4B))
Therefore, taking the combined teachings of Quadling, Konno and Babayoff as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (monochromatic light source) into the system of Quadling at the time the invention was made as taught by Babayoff.
Per claim 24, Quadling, Konno and Babayoff are combined for the same motivation as set forth in claim 23 above.
Re claim 25, the combination of Quadling and Konno as discussed in claim 20 above discloses all the claim limitations with additional claimed feature taught by Quadling in optical communication with the at least one high-speed camera, such that in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity (see ¶s 43-44 for in optical communication with the at least one high-speed camera, such that in combination with the at least one high-speed camera is configured to record the 3D geometry of the object in the oral cavity (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85). Also, see paragraph 81)
Quadling fails to explicitly teach further comprising a third light source, the third light source. However, the reference of Babayoff explicitly teaches further comprising a third light source, the third light source (see fig. 1 ¶ 148 for a third light source, the third light source (i.e. illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color via CCD 68 and the image capture device 80 as shown in figs. 4A, 4B))
Therefore, taking the combined teachings of Quadling, Konno and Babayoff as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (third light source) into the system of Quadling at the time the invention was made as taught by Babayoff.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Babayoff for the benefit of illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color via CCD 68 and the image capture device 80, wherein tri-color light sources 71, i.e., one or more light sources that provide illuminating radiations to the object 26 in a plurality of different colors, are coupled to a tri-color sequence generator 74, which are suitably controlled by the processing unit 24 to provide the three colored illuminations via delivery optics 73 in a predetermined sequence in order to improve efficiency when illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color (see figs. 1, 4 ¶ 148)
Re claim 26, the combination of Quadling, Konno and Babayoff as discussed in claim 24 above discloses all the claimed limitations of claim 26.
Re claim 28, the combination of Quadling and Konno as discussed in claim 25 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the first light source, the second light source, in combination with the at least one high-speed camera (see ¶s 43-44 for the first light source (i.e. the laser digitizer 100 includes a laser light source 101 as shown in fig. 1 paragraph 34), the second light source (LED, incandescent bulb, laser, or other) may provide a background light so that the intra-oral laser digitizer may be used as a standard 2D dental camera as described in paragraph 81) in combination with the at least one high-speed camera (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85). Also, figs. 9-10 see paragraphs 59, 63, 65)
Quadling fails to explicitly teach and the third light source, is further configured to record the color of the object in the oral cavity. However, the reference of Babayoff explicitly teaches and the third light source (see fig. 1 ¶ 148 for the third light source (i.e. illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color via CCD 68 and the image capture device 80 as shown in figs. 4A, 4B)), is further configured to record the color of the object in the oral cavity (see ¶ 155 for record the color of the object in the oral cavity (i.e. illumination means may also be used to obtain the red monochromatic image for the creation of the 2D color image, by illuminating the object 26 and recording the image with the optical detector 60 as shown in fig. 4)
Therefore, taking the combined teachings of Quadling, Konno and Babayoff as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (color) into the system of Quadling at the time the invention was made as taught by Babayoff.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Babayoff for the benefit of using a red laser as the illumination source 28 for the main optics when creating the 3D entity, and as such, this illumination means may also be used to obtain the red monochromatic image for the creation of the 2D color image, by illuminating the object 26 and recording the image with the optical detector 60 in order to improve efficiency when recording the color of the object (see fig. 4 ¶ 155)
Re claim 29, the combination of Quadling, Konno and Babayoff as discussed in claim 25 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the first light source, the second light source are all in optical communication with the pattern generator (see ¶ 33 for the first light source (i.e. the laser digitizer 100 includes a laser light source 101 as shown in fig. 1 paragraph 34), the second light source (LED, incandescent bulb, laser, or other) may provide a background light so that the intra-oral laser digitizer may be used as a standard 2D dental camera as described in paragraph 81) are all in optical communication with the pattern generator (i.e. the laser digitizer 100 includes a laser light source 101 as shown in fig. 1 paragraph 34))
Quadling fails to explicitly teach and the third light source. However, the reference of Babayoff explicitly teaches and the third light source (see fig. 1 ¶ 148 for the third light source (i.e. illuminating the object 26 sequentially with three different colored lights such as red, green and blue, and capturing a monochromatic image corresponding to each color via CCD 68 and the image capture device 80 as shown in figs. 4A, 4B))
Therefore, taking the combined teachings of Quadling, Konno and Babayoff as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (third light source) into the system of Quadling at the time the invention was made as taught by Babayoff.
Per claim 29, Quadling, Konno and Babayoff are combined for the same motivation as set forth in claim 25 above.
Re claim 31, the combination of Quadling, Konno and Babayoff as discussed in claim 25 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the local hardware processor (see ¶ 34 for the local hardware processor (i.e. processor 119 as shown in fig. 1))
Quadling fails to explicitly teach is further configured to: selectively switch between the first light source, the second light source, and the third light source. However, the reference of Konno explicitly teaches is further configured to: selectively switch between the first light source, the second light source, and the third light source (see figs. 1, 6, 16 ¶s 192, 237-238 for selectively switch between the first light source, the second light source, and the third light source (i.e. thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5 as described in figs. 4-5 paragraph 239, furthermore, the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5) as described in figs. 4-5 paragraph 241, moreover, it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed as described in figs. 4-5 paragraph 243, additionally, when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 as described in figs. 4-5 paragraph 244. Thus, selectively switching between the first to sixth LEDs 6a to 6f as shown in figs. 4-5). Also, see paragraphs 240, 242)
Therefore, taking the combined teachings of Quadling, Konno and Babayoff as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (selectively switching) into the system of Quadling at the time the invention was made as taught by Konno.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Konno for the benefit of having a camera control I/F 12 that transmits instruction inputs from the operating switch 14 to the CPU 18 and which issues commands or the like related to controlling the light emission of the first to sixth LEDs 6a to 6f according to the instructions from the CPU 18 and performs control related to the image pickup operation of the photography device 1, wherein an LED driver 13 that performs control related to a light emission operation such as light emission start timing and light emission end timing of the first to sixth LEDs 6a to 6f on the basis of an instruction from the camera control I/F 12, wherein thereafter, 1 is set as the variable n (step S2) and the nth LED is turned on (step S3), here, the first LED 6a is turned on in order to make the setting n=1, the illumination light of the first LED 6a is irradiated onto the object via the projection opening 5a of the enclosure 5, wherein the first LED 6a is then turned off once the image pickup by the CCD 8 has ended (step S5), wherein it is judged whether n is 7 or more (step S8) and, because n is still 2 here, the processing returns to step S3 and the second LED 6b is turned on, whereupon the operations from step S3 to step S7 mentioned above are performed, wherein when the operations up to step S6 is ended by turning on the sixth LED 6f when n=6 in order to ease the processing time when selectively switching between the first to sixth LEDs 6a to 6f (see figs. 4-5 ¶s 192, 239, 241, 243-244)
Claims 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadling et al. (US 2007/0146726 A1)(hereinafter Quadling) as applied to claims 20, 32 and 33 above, and further in view of Konno et al. (US 2006/0251408 A1)(hereinafter Konno), and further in view of Overbeck et al. (US 2003/0035107 A1)(hereinafter Overbeck).
Re claim 27, the combination of Quadling and Konno as discussed in claim 20 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the first light source and the second light source in combination with the at least one high-speed camera (see ¶s 43-44 for the first light source (i.e. the laser digitizer 100 includes a laser light source 101 as shown in fig. 1 paragraph 34) and the second light source (LED, incandescent bulb, laser, or other) may provide a background light so that the intra-oral laser digitizer may be used as a standard 2D dental camera as described in paragraph 81) in combination with the at least one high-speed camera (i.e. based on a light detected from the object 108, the image sensor 111 generates an electrical signal representative of the surface characteristics (e.g., the contours, shape, arrangement, composition, etc.) of the object 108 as described in figs. 7-8 paragraph 58, furthermore, the image sensor 111 may comprise a commercially available CCD or CMOS high resolution video camera having imaging optics, with exposure, gain and shutter control, such as the Silicon Imaging USB Camera SI-1280F-U as described in figs. 7-8 paragraph 59, moreover, the imaging sensor may be CMOS sensor or a CCD sensor that captures images at high speeds as described in paragraph 85). Also, figs. 9-10 see paragraphs 59, 63, 65)
Quadling fails to explicitly teach is further configured to record the color of the object in the oral cavity. However, the reference of Overbeck explicitly teaches is further configured to record the color of the object in the oral cavity (see ¶s 94-95 for record the color of the object in the oral cavity (i.e. image sensor 56 takes three color measurements of a tooth as shown in fig. 11 paragraph 96). Also, see figs. 13-14 paragraphs 107-108)
Therefore, taking the combined teachings of Quadling, Konno and Overbeck as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (color) into the system of Quadling at the time the invention was made as taught by Overbeck.
One will be motivated to incorporate the above feature into the system of Quadling as taught by Overbeck for the benefit of having an image sensor 56 that takes three color measurements of a tooth, wherein each measurement comprises nine frames of data, which are subsequently stored in a processor 20 and combined to form a single measurement, or "image" of the tooth, wherein those frames represent two transmissions of X bandwidths of light L through filter 60a two transmissions of Y bandwidths of light L through filter 60b two transmissions of Z bandwidths of light L through filter 60c, two transmissions of X' bandwidths of light L through filter 60d, and a single dark current information frame when the opaque element 60e is positioned over the image sensor 56, wherein this duplication of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image in order to improve efficiency when duplicating of frames helps to integrate over time the collected bandwidths and may provide data needed for stabilization of the image (see fig. 11 ¶ 96)
Re claim 30, the combination of Quadling and Konno as discussed in claim 20 above discloses all the claim limitations with additional claimed feature taught by Quadling wherein the local hardware processor is further configured to (see ¶ 34 for a local hardware processor (i.e. processor 119 as shown in fig. 1)): transmit, using the wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw 3D data (see ¶ 43 for transmit, using a wireless connection on the scanner, the partly processed data to a non-local data processor to avoid transmission of raw 3D data (i.e. the electrical circuit also may gather electronic data received from the imaging sensor 111, the electrical circuit also may perform additional processing and communication with an external processor 119 via a cable or wireless or some other communications link as described in fig. 4 paragraph 44). Also, see fig. 7 paragraphs 66, 85)
Quadling fails to explicitly teach process the color into the partly processed data, and raw 3D data with color. However, the reference of Overbeck explicitly teaches process the color into the partly processed data, and raw 3D data with color (see ¶s 94-95 for process the color into the partly processed data, and raw 3D data with color (i.e. image sensor 56 takes three color measurements of a tooth, each measurement comprises nine frames of data, which are subsequently stored in a processor 20 and combined to form a single measurement, or "image" of the tooth as shown in fig. 11 paragraph 96). Also, see figs. 13-14 paragraphs 107-108)
Therefore, taking the combined teachings of Quadling, Konno and Overbeck as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (color) into the system of Quadling at the time the invention was made as taught by Overbeck.
Per claim 30, Quadling, Konno and Overbeck are combined for the same motivation as set forth in claim 27 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/9/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484